Title: To James Madison from John Graham, 8 May 1806 (Abstract)
From: Graham, John
To: Madison, James


                    § From John Graham. 8 May 1806, New Orleans. “I have the Honor to inclose you a copy of the Register kept in this office, of the military appointments made by the Governor of the Territory.
                    “It may be proper for me to observe, that no Return has been made to me of the Military appointments among the People of Colour—these appointments were made before the Territorial Government got into operation and have not been since renewed.”
                